Citation Nr: 1127125	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to December 1960. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the issue of entitlement to a TDIU was not initially certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  When the case was previously before the Board in June 2010, the evidence suggested that the Veteran was unemployed due to his service-connected disabilities, and thus, the Board determined that the issue of entitlement to a TDIU had been raised by the record and remanded the claim for additional development.  The requested development having been accomplished, the RO issued a supplemental statement of the case in April 2011.  Because the Board has jurisdiction over the claim for TDIU as part and parcel of the Veteran's initial rating claim that was previously before the Board, the Board continues to have jurisdiction over the claim. 

In that regard, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the June 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of entitlement to service connection for a right hip disability and a low back disability have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in June 2006, the Veteran stated that his back  and hips had begun to hurt due to his service-connected left ankle disability.  In June 2010, he was granted service connection for a left hip disability.  Therefore, the Board does not have jurisdiction over those claims, and they are therefore referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service-connected for a left ankle disability, evaluated as 10 percent disabling, a left hip disability, evaluated as 10 percent disabling, a left knee disability, evaluated as 10 percent disabling, and a right ankle disability, evaluated as noncompensable; his combined disability evaluation is 30 percent. 

2.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met, and there is no evidence to warrant referral for consideration of a TDIU on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2005 letter, sent prior to the initial March 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a December 2006 letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

While the December 2006 letter was issued after the initial March 2006 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the December 2006 letter was issued, the Veteran's increased rating claim was readjudicated in the December 2006 and December 2008 statement of the case and supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Further, with regard to notice, although the letters sent in November 2005, December 2006, and in November 2008 refer to the Veteran's increased rating claim, because that claim is part and parcel with the claim for TDIU, and the notices were compliant with the law, the Board finds that they are sufficient with regard to addressing the TDIU claim, as well.  Significantly, in the April 2011 supplemental statement of the case, the Veteran was supplied with notice of the law applicable to substantiated a claim for TDIU.  Therefore, the Board finds that a reasonable person would have been expected to understand the necessary elements to substantiate a claim for TDIU and therefore, any error in notice is harmless in this case, with no prejudicial effects.

Relevant to the duty to assist, VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  There is no indication that the Veteran is in receipt of disability benefits from the Social Security Administration or that the Social Security Administration currently had records pertinent to the appeal period, beginning in September 2005.  Additionally, he was afforded a VA examination in September 2010 in order to adjudicate his TDIU claim.  In this regard, the Board finds that the proffered opinion regarding the Veteran's employability were based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinion proffered by the September 2010 VA examiner is sufficient to decide the Veteran's claim. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II. Analysis 

The Veteran contends that his service-connected disabilities render him unemployable.  He alleges that his service-connected orthopedic disabilities, including a left ankle, a right ankle, a left knee, and left hip disabilities, caused him to have to sell his mechanic shop and he is no longer able to work.  Therefore, the Veteran claims that he is entitled to a TDIU. 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b). 

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran initially filed his claim for increased rating for a left ankle disability in August 2005.  At that time, his combined disability evaluation was 10 percent and he did not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a).  Effective December 4, 2008, his combined disability evaluation was increased to 30 percent.  Accordingly, at no time during the pendency of the appeal has he been entitled to a TDIU on a scheduler basis.  In that regard, an extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extraschedular basis.  38 C.F.R. § 4.16(b).  In order to meet this standard, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In reviewing the evidence of record, the Board first notes that the Veteran was in fact self-employed until October 2006.  In October 2006, he reported to his VA physician that he had just sold his auto repair shop because he could no longer work.  Prior to that date, in September 2004, the Veteran had reported that he was working as a mechanic.  Therefore, as he cannot be awarded TDIU benefits when he is employed in more than marginal employment, the question before the Board is whether he has been unable to maintain employment since October 2006 due to his service-connected disabilities.

In that regard, the Board finds that the evidence is against the Veteran's claim for a TDIU.  On September 2010 VA examination, the Veteran reported that his left ankle condition caused him to experience constant pain that was exacerbated with prolonged standing and walking.  His previous occupation as an automobile mechanic contributed to his inability to stand or walk for a long time.  Towards the end of his employment, he had to hire other people to work for him and such became unaffordable.  His left knee and left hip disabilities further affected his ability to bend.  Physical examination revealed abnormal motion of the hip, knee, and ankle joints, with guarding of movement at all joints.  There was no instability noted at any joint.  After conducting thorough examination of the joints, the examiner concluded that the Veteran's diagnosed degenerative joint disease of the left knee, osteoarthritis of the left hip, and degenerative joint disease of the left ankle decreased his mobility, affected his ability to lift and carry objects, and decreased the strength of his lower extremities.  In an employment setting, the disabilities would also create increased absenteeism, presumable upon flare-ups.  In assessing the Veteran's employability, the examiner determined that though there were functional impairments related to the service-connected ankle, knee, and hip disabilities, and such impairments would prevent the Veteran from obtaining substantial gainful employment as an automobile mechanic, the impairments would not prevent him from being employed in a sedentary position.  Thus, unemployability was not found on examination.  

The September 2010 examination comports with the evidence of record.  Specifically, on December 2008 VA examination, it was not found that the Veteran was unemployable due to his service-connected orthopedic disabilities.  At the time, the Veteran reported that he had closed his mechanic shop for financial reasons.  Further, the private treatment records and VA treatment records of record do not indicate that he is unemployable due to his service-connected disabilities.  A medical professional has not stated that he is unemployable based upon his service-connected disabilities.  While it is difficult for the Veteran to undertake tasks that require physical labor, such as bending, carrying objects, or standing for prolonged periods of time, there is no indication that he is unable to perform employment of a sedentary nature.  He has not stated that his orthopedic disabilities prevent him from sitting for a prolonged period of time. Thus, the Board finds that the Veteran's orthopedic symptoms are contemplated under their respective ratings, and that his disability picture is not so unusual as to warrant referral for consideration of a TDIU on an extraschedular basis. 

In the absence of any evidence of unusual or exceptional circumstances beyond that that contemplated by the assigned scheduler disability evaluations, a referral for consideration of a TDIU on an extraschedular basis is not warranted, and the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

A TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


